EXHIBIT 1 – JOINT FILING AGREEMENT Pursuant to 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby confirm the agreement by and among them to join in the filing on behalf of each of them of a Statement on Schedule 13G and any and all amendments thereto, and that this Agreement be included as an Exhibit to such filing. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned have executed this Agreement. Dated as of June 21, 2013 Scoggin Capital Management II LLC By: Scoggin LLC, as Investment Manager By: /s/ Craig Effron Name: Craig Effron Title:Member Dated as of June 21, 2013 Scoggin International Fund, Ltd. By: Scoggin LLC, as Investment Manager By: /s/ Craig Effron Name: Craig Effron Title:Member Dated as of June 21, 2013 Scoggin LLC By: /s/ Craig Effron Name: Craig Effron Title:Member Dated as of June 21, 2013 Scoggin Worldwide Fund, Ltd. By: Old Bellows Partners LP, as Investment Manager By: Old Bell Associates LLC, as General Partner By: /s/ A. Dev Chodry Name: A. Dev Chodry Title:Managing Member Dated as of June 21, 2013 Old Bellows Partners LP By: Old Bell Associates LLC, as General Partner By: /s/ A. Dev Chodry Name: A. Dev Chodry Title:Managing Member Dated as of June 21, 2013 Old Bell Associates LLC By: /s/ A. Dev Chodry Name: A. Dev Chodry Title:Managing Manager Dated as of June 21, 2013 /s/ A. Dev Chodry A. Dev Chodry Dated as of June 21, 2013 /s/ Craig Effron Craig Effron Dated as of June 21, 2013 /s/ Curtis Schenker Curtis Schenker
